DETAILED ACTION 
Claim Rejections - 35 USC § 112
The claim is rejected for failing to particularly point out and distinctly claim the invention as required in 35 U.S.C. 112(b). The claim is indefinite because the reproductions include, in figure 1.5, broken lines that are not described in the specification, and the scope of the claimed design cannot be determined.  The problem created by the broken lines is magnified because broken lines having a combination of long and short segments are normally interpreted as boundary lines. Unclaimed and environmental matter should be described by lines in which the segments all are short and equal length.  Consequently, the meaning of the boundary type lines extending outside the borders of the article are not understood. 

    PNG
    media_image1.png
    509
    722
    media_image1.png
    Greyscale

In addition to addressing the concerns regarding the appearance of the broken lines, if the broken lines represent portions of the article or environmental structure for which protection is not sought, applicant may overcome this rejection by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter (see 35 U.S.C. 132):

--The broken lines depict aspects of the diamond sharpening stone with different abrasive grades in which the design is embodied that are not considered part of the claimed design.—

Specification: Objection
The descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the reproductions clearly and accurately.  See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II.  However, applicant may want to consider amending the format to align it closer to the format practiced in U.S. Design Patents. 
Reproduction 1.1 is a left-side view of the Diamond sharpening stone with different abrasive grades; 
Reproduction 1.2 is a right-side view thereof; 
Reproduction 1.3 is a perspective view thereof; 
Reproduction 1.4 is a bottom view thereof; 
Reproduction 1.5 is a top view thereof; 
Reproduction 1.6 is a front view thereof; wherein the back view is the same as the front view.
 
Conclusion
	As understood the claimed appearance appears to be allowable over the prior art. 

The claim is rejected under and 35 U.S.C. § 112 (b).

Applicant is reminded that any reply to this communication must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). The registered practitioner may either be of record or not of record. To become “of record”, a power
of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

Responding to Official USPTO Correspondence
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only)
https://www.uspto.gov/patents/apply
•	Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
•	Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
•	Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP S. HYDER whose telephone number is 571-272-2621.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Philip S Hyder/Primary Examiner, Art Unit 2917                                                                                                                                                                                                        
psh